Case 1:20-cv-01262-JTN-RSK ECF No. 33, PageID.198 Filed 06/14/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


WILLIAM J. WISE,

               Plaintiff,                                   Case No. 1:20-cv-1262

v.                                                          Hon. Janet T. Neff

EAST GRAND RAPIDS DEPARTMENT
OF PUBLIC SAFETY, et al,

            Defendants.
________________________________________/


                                            ORDER

               The parties appeared before me this date for a Rule 16 Scheduling Conference. As

cited in plaintiff’s Joint Status Report (ECF No. 30, PageID.192,193):

               “Plaintiff does not want a Magistrate Judge due to a conflict of
               interest between the Defendants and Magistrate Judge Ray Kent, but
               the Defendants want a Magistrate Judge to conduct and [sic] all
               proceedings in this case.”

Accordingly, the Rule 16 Scheduling Conference is adjourned and plaintiff shall file a motion with

supporting brief, within 14 days of the date of this Order, as to why the undersigned should be

recused from the case. Further, this action is STAYED pending the filing of the motion and its

resolution.

               IT IS SO ORDERED.


Dated: June 14, 2021                         /s/ Ray Kent
                                             RAY KENT
                                             United States Magistrate Judge
